Case: 15-12842   Date Filed: 01/20/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12842
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:13-cr-00015-TJC-PDB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

SCOTT ANDERSON HALL,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (January 20, 2017)

Before MARCUS, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:
              Case: 15-12842     Date Filed: 01/20/2017    Page: 2 of 2


      Robert Rivers, appointed counsel for Scott Anderson Hall, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issue of

merit, counsel’s motion to withdraw is GRANTED, and Hall’s convictions and

total sentence are AFFIRMED.




                                           2